Citation Nr: 1807213	
Decision Date: 02/05/18    Archive Date: 02/14/18

DOCKET NO.  14-24 684A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right ankle disorder.

2.  Entitlement to service connection for left ankle disorder. 

3.  Entitlement to service connection for right foot disorder.

4.  Entitlement to service connection for left foot disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1981 to February 1989. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran was provided a hearing in July 2017 with the undersigned Veterans Law Judge, and a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claims. 

The Veteran contends that his current bilateral ankle and bilateral foot conditions are related to several in-service injuries that involved sprains in his ankles on different occasions, and for separate foot fracture injuries.  In March 2012, the Veteran was provided VA examination.  The examiner noted the Veteran had a previous diagnosis of bilateral ankle sprain and noted pain in the Veteran's bilateral heels.  The examiner then diagnosed the Veteran with bilateral calcaneal spurs.  The examiner opined that the Veteran's bilateral ankle condition is less likely than not incurred in or caused by the claimed in-service injury.  The examiner rationalized that the Veteran only had minor ankle sprains while on active duty and it was expected to be self- healing and devoid of long-term sequelae.  The examiner also diagnosed the Veteran's right foot with degenerative or traumatic arthritis and found the left foot to appear to be normal.  The examiner did not provide an opinion on whether this foot condition was related to service. 

The Board finds the March 2012 opinion is inadequate to fairly adjudicate the Veteran's claims for service connection.  Although the VA examiner opined that the Veteran's bilateral ankle condition and calcaneal spur was less likely than not related to his service due to his in-service ankle sprains being minor and expected to be self-healing, the Board notes that the examiner only mentioned two periods of foot injury in 1981 and 1986; however, the Veteran's service treatment records show treatment for ankle sprains and/or foot pain several times throughout his service.  

Further, since the March 2012 examination, the Veteran has submitted additional private treatment records, as well as provided testimony regarding his in-service injuries, as well as the history of his symptomatology in a July 2017 hearing. 

Thus, because the examiner did not address all of the Veteran's ankle and foot complaints while in service, as well as the Veteran's and his wife's recent testimony regarding his in-service injuries and history of symptomatology, and the newly submitted private treatment records, the Board finds that a remand is required to obtain an addendum opinion addressing all of the Veteran's ankle/foot complaints, private treatment records, and his lay statements.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's bilateral ankle and bilateral foot conditions claims.  Ensure all in-service records have been associated with the claims file. 

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who provided the March 2012 opinion.  The record and a copy of this Remand must be made available to the examiner.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the March 2012 VA examiner is not available, the requested opinion with rationale should be rendered by another appropriate medical professional.  

Following a review of the entire record, to include his in-service May 1982 left ankle swelling, February 1987 complaint of left foot pain, March 1987 through April 1987 right ankle sprain and subsequent treatments, February 1988 left ankle injury notation and any other in-service mention of ankle or foot treatment, and the Veteran and his wife's competent lay statements, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right and left ankle disorder had its onset during, or is otherwise related to, his active duty service, to include his in-service right ankle and left ankle sprains and complaints of foot pain. 

Then, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right and left foot condition had its onset during, or is otherwise related to, his active duty service, to include his in-service left foot fracture, right foot fracture, and complaints of foot pain. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




